DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.
 REJECTIONS WITHDRAWN
All of the objection/rejections currently of record have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 6,455,192) in view of Kim (US 6,451,479) and Lee et al. (US 2008/0118830) and WO 93/06158 (cited by applicant).
Chang discloses a battery case for a secondary battery (column 1, lines 4-8, column 2, lines 32-33) comprising a first PTFE polymer layer (32 from Fig. 3, column 2, lines 38-65) and an inner resin layer position on a second surface of the first polymer resin layer (31 from Fig. 3, column 2, lines 38-65) and second polymer resin layer positioned on a first surface of the first polymer (31’ from Fig. 3, , column 2, lines 38-65).
Chang does not disclose wherein each of the first polymer resin layer and the second polymer resin layer comprises a fluorine containing resin.
Kim discloses two PTFE layers bonded to each other (column 3, lines 29-67) in a secondary battery casing (column 1, lines 4-8) for the purpose of providing excellent physical, chemical and thermal resistance properties (column 3, lines 29-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein each of the first polymer resin layer and the second polymer resin layer comprises a fluorine containing resin in Chang in order to provide excellent physical, chemical and thermal resistance properties as taught or suggested by Kim.
Chang does not disclose using adhesives between each and every layer.
Lee discloses using adhesives between each and every layer (paragraphs [0035 – 0036] and Figs. 1-2) in a battery package (paragraph [0003]) for the purpose of providing improved interlayer adhesion.

Chang does not disclosed wherein the first and second polymer resin are polychlorotrifluoroethylene “PCTFE” and wherein the first and second polymer resin consists of a same fluorine-containing resin.
WO 93/06158 discloses wherein the first and second polymer resin are polychlorotrifluoroethylene “PCTFE” and wherein the first and second polymer resin consists of a same fluorine-containing resin (since one or more high barrier PCTFE layers may be used) (page 1, page 14, line 33 through page 17, line 14) for the purpose or providing improved moisture barrier properties.
Both references are drawn to packages comprising fluorine moisture barrier layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the first and second polymer resin are polychlorotrifluoroethylene “PCTFE” and wherein the first and second polymer resin consists of a same fluorine-containing resin in Chang in order to provide improved moisture barrier properties as taught or suggested by WO 93/06158.
	With regards to claim 2, Chang discloses the recited thickness (column 3, lines 1-11).
	With regards to claim 5, Lee discloses the recited thickness (paragraph [0038]).

	Chang discloses electrodes enclosed in the case (column 1, lines 22-45).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 2/15/22 have been carefully considered but are deemed unpersuasive.
Applicant has claimed unexpected results in that two identical fluoropolymer layers result in improved water vapor transmission rates.  Any claims of unexpected results should be in declarative form.  Moreover, applicant’s claims of unexpected results are not commensurate in scope with the claims.  Example 1 has a structure of an inner resin layer (consisted of polypropylene and having a thickness of 25 um), a second adhesive layer (and having a thickness of 2 um), a first polymer resin layer consisted of chlorotrifluoroethylene (CTFE) (and having a thickness of 15 um), a first adhesive layer (having a thickness of 2 um), and a second polymer resin layer consisted of chlorotrifluoroethylene (CTFE) (and having a thickness of 15 um) were sequentially laminated to provide a laminate.  Claims 1 and 3 do not recite the thicknesses, the two layers consisting of CTFE, nor the WVTR.  Furthermore, WO 93/06158 at least suggests having more than one PCTFE layer in a multilayer structure.  Lowering water vapor transmission rates by adding more moisture barrier layers is an expected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
MCM

March 7, 2022